“The judgment of the general court was as follows:
It seems to the court here, that the separation of the jury impaneled for the trial of this case, as set forth in the bill of exceptions, was sufficient cause for setting aside the verdict, and the circuit court ought accordingly to have set aside the same and granted a new trial: Therefore,” judgment reversed, verdict set aside, and cause remanded to circuit court for a new trial to be had therein upon the indictment.
LLIGH, TRY and WILSON, J., dissented.